ORDER
The Disciplinary Review Board on October 21,1998, having filed with the Court its decision concluding that STEPHEN FEUERSTEIN of MANALAPAN, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of three months for violating RPC 1.4(a) (failure to communicate), RPC 1.16(d) (failure to return a client’s property on termination of representation), RPC 5.5(a) (practicing while ineligible), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that STEPHEN FEUERSTEIN is suspended from the practice of law for a period of three months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.